DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:  a sensor module configured to
b.        Claim 1: a communication module configured to
The following have been identified as the structure for the communication module and the sensor module and communication module,:
Fig. 1 of the published specification shows the sensor module 176 and describes that the sensor module 176 may detect an operational state (e.g., power or temperature) of the electronic device 101 or an environmental state (e.g., a state of a user) external to the electronic device 101, and then generate an electrical signal or data value corresponding to the detected state. According to an embodiment, the sensor module 176-8 -  may include, for example, a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, 
Fig. 1 of the published specification shows the communication module 190 and describes that The communication module 190 may support establishing a direct (e.g., wired) communication channel or a wireless communication channel between the electronic device 101 and the external electronic device (e.g., the electronic device 102, the electronic device 104, or the server 108) and performing communication via the established communication channel. The communication module 190 may include one or more communication processors that are operable independently from the processor 120 (e.g., the AP) and supports a direct (e.g., wired) communication or a wireless communication. According to an embodiment, the communication module 190 may include a wireless communication module 192 (e.g., a cellular communication module, a short-range wireless communication module, or a global navigation satellite system (GNSS) communication module) or a wired communication module 194 (e.g., a local area network (LAN) communication module or a power line communication (PLC) module). A corresponding one of these communication modules may communicate with the external electronic device via the first network 198 (e.g., a short-range communication network, such as BluetoothTM, wireless-fidelity (Wi-Fi) direct, or Infrared Data Association (IrDA)) or the second network 199 (e.g., a long-range communication network, such as a cellular network, the Internet, or a computer network (e.g., LAN or wide area network (WAN)). These various types of communication modules may be implemented as a single component (e.g., a single chip), or may be implemented as multi components (e.g., multi -10 - . Therefore there is sufficient structure for the communication module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15 and 18 designates four assignations (namely a master, a first reference, a second reference and a normal device) for the at least three devices. Therefore it is not clear which of the four assignations is skipped if only three devices are present. It is assumed that, in this case, the master is not assigned as it does not play a role in the localization procedure itself. Nonetheless, the definition of the subject matter of said claim is unclear.
Claims 2-7 depends directly or indirectly on independent claim 1 and are therefore also rejected.
Claims 9-12 depends directly or indirectly on independent claim 8 and are therefore also rejected.
Claims 14-17 depends directly or indirectly on independent claim 13 and are therefore also rejected.
Claims 19-20 depends directly or indirectly on independent claim 18 and are therefore also rejected.
Claim 2
In Claims 3 and 10, the expression “the small amount” is unclear for the following reasons:
The article “the implies an antecedence, whereas no antecedence is given,
a “small amount” is indefinite based on relative degree, there is no bound to “small”.
Furthermore, it is clear from the description that the two devices with the least amount of movement, i.e. the smallest amount, are set to the first and second reference devices. This is an essential distinguishing feature and the claim should be reformulated appropriately to incorporate said feature. Lastly, once the feature of assigning the two devices with the least amount of movement is clearly formulated, the terms “based on the movement information” are superfluous. 
Claim 14 recites that the processor of the first reference device is converted into the master electronic device, which is in contradiction with the subject matter of claim 13 in which an electronic device (as a whole and not only its processor) is set to a master electronic device, thereby rendering the definition of the subject matter of said claim unclear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor positon information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1.
Regarding independent Claim 1, Qui Chen et al. anticipates “an apparatus provided with at least three electronic devices to locate a position of at least one of the at least three electronic devices [page 870, column 2: Fig. 4: the goal of triangular calculation is to locate a user’s position by knowing other detective devices’ locations and RSSI values; three users (Alice, Bob, and Carson) hold mobile devices], each of the at least three electronics device comprising: 
a sensor module configured to track a movement of an electronic device including the sensor module [Fig. 2; page 869, column 1: An accelerometer is an inertial sensor that is suitable for a user’s activity recognition. Mobile devices sense the acceleration on three axes orthogonal to one another periodically]; 
a communication module configured to communicate with other electronic devices [page 871, column 1: Bob and Carson’s positions are computed by dead reckoning and sent Alice when they encounter]; 
a memory [implicitly, a smartphone mobile device comprises a memory]; and 
at least one processor operatively connected with the sensor module, the communication module, and the memory, and configured, based on instructions stored in the memory, to set each of the at least three electronic devices to a master electronic device, a first reference device, a second reference device, or a normal electronic device, respectively [Fig. 4; Note: referring to the wording of claim 1, Alice is the normal device, Bob and Carson are the first and second reference device]; [Fig. 2; page 869, column 1: An accelerometer is an inertial sensor that is suitable for a user’s activity recognition. Mobile devices sense the acceleration on three axes orthogonal to one another periodically]; [page 871, column 1: three users carrying smartphones, Note: smartphones have memory, communication module, sensor module and instructions stored in memory], 
wherein the processor of the master electronic device is configured to receive movement information of remaining electronic devices, and to set the remaining electronic devices to the first reference device, the second reference device, or the normal electronic device, respectively, based on the movement information [page 871, column 2: the above analysis is from the perspective of Alice. We turn focus to all three devices in the triangle; Note: thus the electronic devices can be set to any of a first reference, a second reference or a normal device], 
wherein the processor of the first reference device is configured to calculate a distance between the first reference device and the second reference device and a distance between the first reference device and the normal electronic device, to receive distance information between the second reference device and the normal electronic device, and to calculate positions of the normal electronic devices by a triangulation method, based on the distance information among the first reference device, the second reference device, and the normal electronic device, and wherein the processor of the second reference device is configured to calculate a distance between the second reference device and the normal electronic device, and to transmit the calculated distance information to the first reference device [Fig. 4; page 870, column 2: After turning on the Bluetooth option, each receives Bluetooth RSSI values from the other two users. Then we can obtain the length of the three sides of the triangle by the distance-RSSI mapping relation].
Regarding independent Claim 18, Qui Chen et al. anticipates “a method for locating a position in a positioning system devices [page 870, column 2: Fig. 4: the goal of triangular calculation is to locate a user’s position by knowing other detective devices’ locations and RSSI values; three users (Alice, Bob, and Carson) hold mobile devices], the method comprising: 
setting, by a master electronic device, electronic devices to a first reference device, a second reference device, or a normal electronic device, respectively, based on movement information of the electronic devices [page 871, column 2: the above analysis is from the perspective of Alice. We turn focus to all three devices in the triangle; Note: thus the electronic devices can be set to any of a first reference, a second reference or a normal device];
calculating, by the first reference device, a distance between the first reference device and the second reference device and a distance between the first reference device and the normal electronic device; calculating, by the second reference device, a distance between the second reference device and the normal electronic device; transmitting the calculated distance information to the first reference device; and calculating, by the first reference device, positions of the electronic devices by a triangulation method, based on the distance information among the first reference device, the second reference device, and the normal electronic device [Fig. 4; page 870, column 2: After turning on the Bluetooth option, each receives Bluetooth RSSI values from the other two users. Then we can obtain the length of the three sides of the triangle by the distance-RSSI mapping relation]; [Fig. 4; page 871, column 2] (Note: Bluetooth together with its related RSSI measurement is a RF positioning technology); [page 871, column 1: Bob and Carson’s positions are computed by dead reckoning and sent Alice when they encounter]; devices [page 870, column 2: Fig. 4: the goal of triangular calculation is to locate a user’s position by knowing other detective devices’ locations and RSSI values; three users (Alice, Bob, and Carson) hold mobile devices].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor positon information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1, and further in view of Park et al. (US 2017/0135061).
Regarding Claim 2, which is dependent on independent claim 1, Chen et al. discloses all the claimed invention. 
However, Chen et al. does not explicitly disclose “the processor of the first reference device is further configured to transmit the calculated position information of the normal electronic devices to a server, and is converted into the master electronic device.”
Park et al. (‘061) teaches “the processor of the first reference device is further configured to transmit the calculated position information of the normal electronic devices to a server, and is converted into the master electronic device [para 165-167: Fig. 23:  positions of devices 110 through 150 determined using server 2310 assistance…positions of the devices 110 through 150 can be determined based on distance measurement].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Chen et al. to have “the processor of the first reference device is further configured to transmit the calculated position information of the normal electronic devices to a server, and is converted into the master electronic device”, as taught by Park et al. (‘061) for measuring position of another electronic device more efficiently [Park et al. (‘061) – para 6].
Examiner’s Note: Transmitting the calculated position information of the normal electronic devices to a server is a common process that the person skilled in the art would consider. The feature related to the master electronic device is unclear. 
Regarding Claim 6, which is dependent on independent claim 2, Chen et al./Park et al. (‘061) discloses all the claimed invention. Chen et al. further discloses “the processor of the first reference device is further configured to measure the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device through an RF positioning module, to receive the distance information between the second reference device and the normal electronic device from the second reference device, and to calculate the position of the normal electronic device by the triangulation method, based on the distances among the first reference device, the second reference device, and the normal electronic device.
[Fig. 4; page 871, column 2] (Note: Bluetooth together with its related RSSI measurement is a RF positioning technology).”
Regarding Claim 19, which is dependent on independent claim 18, Chen et al. discloses all the claimed invention. 
However, Chen et al. does not explicitly disclose “transmitting refined position information of the electronic device to a server; and transmitting, by the server, the refined position information to the electronic devices.”
Park et al. (‘061) teaches “transmitting refined position information of the electronic device to a server; and transmitting, by the server, the refined position information to the electronic devices [para 165-167: Fig. 23:  positions of devices 110 through 150 determined using server 2310 assistance…positions of the devices 110 through 150 can be determined based on distance measurement].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Chen et al. to have “transmitting refined position information of the electronic device to a server; and transmitting, by the server, the refined position information to the electronic devices”, as taught by Park et al. (‘061) for measuring position of another electronic device more efficiently [Park et al. (‘061) – para 6].
Examiner’s Note: Transmitting the calculated position information of the normal electronic devices to a server is a common process that the person skilled in the art would consider. The feature related to the master electronic device is unclear. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor positon information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1/ Park et al. (US 2017/0135061), and further in view of Ko et al. (US 2015/0326704 A1). 
Regarding claim 7, which is dependent on claim 6, Chen et al./Park et al. (‘061) discloses all the claimed invention. Chen et al. does not explicitly discloses “the RF positioning module is an ultra wide band (UWB) communication module, and wherein the processor of the first reference device is further configured to calculate the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device, based on an RF arrival time of the UWB communication module.”
Ko et al. (‘704) teaches “the RF positioning module is an ultra wide band (UWB) communication module, and wherein the processor of the first reference device is further configured to calculate the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device, based on an RF arrival time of the UWB communication module [para 117: The short-range communication module 114 may support short-range communication using UWB]; [para 315: TOA and triangulation].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Chen et al. to have “the RF positioning module is an ultra wide band (UWB) communication module, and wherein the processor of the first reference device is further configured to calculate the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device, based on an RF arrival time of the UWB communication module”, as taught by Ko et al. (‘704) for measuring location of an electronic device more efficiently [Ko et al. (‘704) – para 3].
Examiner’s Note: An obvious alternative to a Bluetooth positioning module (of Chen et al.), wherein the distance is calculated based on signal strength (RSSI) which is known to the person skilled in the art. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor positon information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1, and further in view of Taylor Jr. et al. (US 2017/0234965 A1).
Regarding independent method Claim 8, which has the corresponding limitations of independent apparatus claim 1, Chen et al. discloses all the claimed invention as shown in Claim 1. 
The subject matter of Claim 8 therefore differs from Chen et al. in that a fourth electronic device, namely a master electronic device is present, said master electronic device being configured to receive movement information of the electronic devices and set the electronic devices roles. Chen et al. does not explicitly disclose “receiving, by a master electronic device, movement information of the electronic devices, and setting the electronic devices to a first reference device, a second reference device, or a normal electronic device, based on the movement information.”
Taylor Jr. et al. (‘965) teaches “receiving, by a master electronic device, movement information of the electronic devices, and setting the electronic devices to a first reference device, a second reference device, or a normal electronic device, based on the movement information [Fig. 10. Para 120: coordinator 58 (master) may initiate RTTOF measurement 70 with radio 62, in which the destination address of the measurement request packets contains radio's 62 ID. During RTTOF measurement 70, radio 62 will act as a transponder, and radios 60, 64, and 66 may perform TDR or TDR_c measurements based on the transmitted signals for RTTOF measurement 70. After performing RTTOF measurement 70, coordinator 58 may broadcast the values (e.g., time-of-flight or distance) for RTTOF measurement 70 to each of the other radios 60, 64, and 66, from which radios 60, 64, and 66 may complete their respective TDR_c measurements. Coordinator 58 may then 72 with radio 64 in a similar manner, broadcasting the results of RTTOF measurement 72 to the other radios].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Chen et al. to have “receiving, by a master electronic device, movement information of the electronic devices, and setting the electronic devices to a first reference device, a second reference device, or a normal electronic device, based on the movement information”, as taught by Taylor Jr. et al. (‘965) for coordinating further devices for efficient location determination.
Examiner’s Note: Within a positioning system, having a master device receiving movement information while coordinating and assigning further devices to references and device to be located is known to the person skilled in the art.  
Regarding independent Claim 13, which is a corresponding system claim of independent claim 8, Chen et al./Taylor Jr. et al. (‘965) discloses all the claimed invention as shown above for claim 8.

Claims 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor positon information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1/Taylor Jr. et al. (US 2017/0234965 A1), and further in view of Park et al. (US 2017/0135061).
Regarding Claim 9, which is dependent on independent claim 8, Chen et al./Taylor Jr. et al. (‘965) discloses all the claimed invention. 
However, Chen et al. does not explicitly disclose “transmitting, by the first reference device, the calculated position information of the electronic devices to a server, and converting the first reference device into the master electronic device.”
Park et al. (‘061) teaches “transmitting, by the first reference device, the calculated position information of the electronic devices to a server, and converting the first reference device into the master electronic device [para 165-167: Fig. 23:  positions of devices 110 through 150 determined using server 2310 assistance…positions of the devices 110 through 150 can be determined based on distance measurement].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Chen et al. to have “transmitting, by the first reference device, the calculated position information of the electronic devices to a server, and converting the first reference device into the master electronic device”, as taught by Park et al. (‘061) for measuring position of another electronic device more efficiently [Park et al. (‘061) – para 6].
Examiner’s Note: Transmitting the calculated position information of the normal electronic devices to a server is a common process that the person skilled in the art would consider. The feature related to the master electronic device is unclear. 
Regarding Claim 14, which is a corresponding system claim of method claim 9, Chen et al./Taylor Jr. et al. (‘965)/Park et al. (‘061) discloses all the claimed invention as shown above for claim 9.
Regarding Claim 16, which is dependent on claim 14, Chen et al./Taylor Jr. et al. (‘965)/Park et al. (‘061) discloses all the claimed invention. Chen et al. further discloses “the first reference device is further configured to measure the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device through an RF positioning module, to receive the distance information between the second reference device and the normal electronic device from the second reference device, and to calculate the position of the normal electronic device by the triangulation method, based on the distances among the first reference device, the second reference device, and the normal electronic device [Fig. 4; page 870, column 2: After turning on the Bluetooth option, each receives Bluetooth RSSI values from the other two users. Then we can obtain the length of the three sides of the triangle by the distance-RSSI mapping relation].”

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor positon information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1/Taylor Jr. et al. (US 2017/0234965 A1)/Park et al. (US 2017/0135061), and further in view of Ko et al. (US 2015/0326704 A1). 
Regarding claim 12, which is dependent on claim 8, Chen et al./Taylor Jr. et al. (‘965) discloses all the claimed invention. 
Chen et al./Taylor Jr. et al. (‘965) does not explicitly disclose “measuring, by the first reference device, the distances comprises: measuring the distance between the first reference device and the second reference device by ultra wide band (UWB) positioning; and measuring the distance between the first reference device and the normal electronic device by the UWB positioning.”
Ko et al. (‘704) teaches “measuring, by the first reference device, the distances comprises: measuring the distance between the first reference device and the second reference device by ultra wide band (UWB) positioning; and measuring the distance between the first reference device and the normal electronic device by the UWB positioning [para 117: The short-range communication module 114 may support short-range communication using UWB]; [para 315: TOA and triangulation].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Chen et al./Taylor Jr. et al. (‘965) to have “measuring, by the first reference device, the distances comprises: measuring the distance between the first reference device and the second reference device by ultra wide band (UWB) positioning; and measuring the distance between the first reference device and the normal electronic device by the UWB positioning”, as taught by Ko et al. (‘704) for measuring location of an electronic device more efficiently [Ko et al. (‘704) – para 3].
Examiner’s Note: An obvious alternative to a Bluetooth positioning module (of Chen et al.), wherein the distance is calculated based on signal strength (RSSI) which is known to the person skilled in the art. 
Regarding claim 15, which is dependent on claim 13, Chen et al./Taylor Jr. et al. (‘965) discloses all the claimed invention. 
Chen et al./Taylor Jr. et al. (‘965) does not explicitly disclose “the master electronic device is further configured to transmit a message for requesting tracking of a movement to the electronic devices, to receive a movement tracking message comprising identification information of the electronic devices and the measured movement information, to generate a movement tracking message table based on the movement tracking message and to transmit the movement tracking message table to the electronic devices, and to set the electronic devices to the first reference device, the second reference device, or the normal electronic device, respectively, based on the movement information.”
Ko et al. (‘704) teaches “the master electronic device is further configured to transmit a message for requesting tracking of a movement to the electronic devices, to receive a movement tracking message comprising identification information of the electronic devices and the measured movement information, to generate a movement tracking message table based on the movement tracking message and to transmit the movement tracking message table to the electronic devices, and to set the electronic devices to the first reference device, the second reference device, or the normal electronic device, respectively, based on the movement information [para 95-97: the controller 18 can transmit the measured 50 along with identification information about the electronic device 50 to the memory 17 or the server 70, and may generate a map using location information and identification information about one or more electronic devices 50 and store the map in the memory 17…xecutes a location tracking application and controls the direction of the mobile terminal 10 after the map is generated…the controller 18 determines whether the mobile terminal 10 is directed toward the electronic device 50 registered on the map, in consideration of the current location and direction of the mobile terminal 10. If the mobile terminal 10 is directed toward the location of the electronic device 50, the controller 18 can select and control the electronic device 50].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Chen et al./Taylor Jr. et al. (‘965) to have “the master electronic device is further configured to transmit a message for requesting tracking of a movement to the electronic devices, to receive a movement tracking message comprising identification information of the electronic devices and the measured movement information, to generate a movement tracking message table based on the movement tracking message and to transmit the movement tracking message table to the electronic devices, and to set the electronic devices to the first reference device, the second reference device, or the normal electronic device, respectively, based on the movement information”, as taught by Ko et al. (‘704) for measuring location of an electronic device more efficiently [Ko et al. (‘704) – para 3].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor positon information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1/Taylor Jr. et al. (US 2017/0234965 A1)/Park et al. (US 2017/0135061), and further in view of Ko et al. (US 2015/0326704 A1). 
Regarding claim 17, which is dependent on claim 16, Chen et al./Taylor Jr. et al. (‘965)/Park et al. (‘061) discloses all the claimed invention. 
Chen et al. does not explicitly discloses “the RF positioning module is an ultra wide band (UWB) communication module, and wherein the processor of the first reference device is further configured to calculate the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device, based on an RF arrival time of the UWB communication module.”
Ko et al. (‘704) teaches “the RF positioning module is an ultra wide band (UWB) communication module, and wherein the processor of the first reference device is further configured to calculate the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device, based on an RF arrival time of the UWB communication module [para 117: The short-range communication module 114 may support short-range communication using UWB]; [para 315: TOA and triangulation].”
”, as taught by Ko et al. (‘704) for measuring location of an electronic device more efficiently [Ko et al. (‘704) – para 3].
Examiner’s Note: An obvious alternative to a Bluetooth positioning module (of Chen et al.), wherein the distance is calculated based on signal strength (RSSI) which is known to the person skilled in the art. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor positon information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1, and further in view of Ko et al. (US 2015/0326704 A1). 
Regarding claim 20, which is dependent on independent claim 18, Chen et al. discloses all the claimed invention. Chen et al. does not explicitly discloses “calculating the distance comprises calculating the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device, through an ultra wide band (UWB) positioning module.”
Ko et al. (‘704) teaches “calculating the distance comprises calculating the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device, through an ultra wide band (UWB) positioning module [para 117: The short-range communication module 114 may support short-range communication using UWB]; [para 315: TOA and triangulation].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Chen et al. to have “calculating the distance comprises calculating the distance between the first reference device and the second reference device and the distance between the first reference device and the normal electronic device, through an ultra wide band (UWB) positioning module”, as taught by Ko et al. (‘704) for measuring location of an electronic device more efficiently [Ko et al. (‘704) – para 3].
Examiner’s Note: An obvious alternative to a Bluetooth positioning module (of Chen et al.), wherein the distance is calculated based on signal strength (RSSI) which is known to the person skilled in the art. 

Allowable Subject Matter
Claims 3-5  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
The following is an examiner’s statement of reasons for allowance: 
“The processor of the master electronic device is further configured to request the normal electronic devices to track movements, to generate a resulting message table based on the movement information received from the remaining electronic devices and a movement of the master electronic device and transmit the resulting message table to the remaining electronic devices, and to set electronic devices with the small amount of movement to the first reference device and the second reference device based on the movement information.”
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the corresponding 112(b) rejections are overcome.
The following is an examiner’s statement of reasons for allowance: 
“setting, by the master electronic device, the reference devices comprises: transmitting a message requesting tracking of a movement to the normal electronic devices; receiving a movement tracking message comprising identification information of -49 - 1235-1200 (SP18322-US) the normal electronic devices and the measured movement information; generating a resulting message table based on the received movement tracking message, and transmitting the resulting message table to the normal electronic devices; and setting two electronic devices with small amounts of movement among the electronic devices to the first reference device and the second reference device, respectively, based on the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berggren et al. WO 2017/167372 A1 describes a network communication device arranged to coordinate a determination of a position of a a user communication device in a communication network, wherein the network communication device is configured to select a set of reference user communication devices in the communication network; and instruct a determining of relative distances between each reference user communication device of the selected set of reference user communication devices and the user communication device for the determination of the position of the user communication device (page 3 lines 25); each group of the at least two groups comprises at least one, at least two or at least three reference user communication devices (page 5 lines 22-24); communication device 4 comprises a processor 42, if the communication device 4 is user communication device 22, position of which is determined, processor 42 is configured to execute the steps or actions of user communication  device 22, if the communication device 4 is reference user communication device 21, processor 42 is configured to execute the steps or actions of reference user communication device 21, if the communication device 4 is a network communication device such as base station 20 or location server 23, processor 42 is configured to execute the steps or actions of the corresponding network communication  the relative distances comprise at least three relative distances and the network communication device is configured to determine the position of the user communication device by executing a triangulation method with regard to three relative distances of the relative distances and to three reference user communication devices, with regard to which the three relative distances have been determined (page 12 lines 12-17).
Roquel (US 2018/0017660 A1) describes the device C incorporates a set of sensors required for the tracking thereof as well as a transmitter/receiver (para 59); the device C or P also comprises a memory unit (para 81).
Gefen (US 2011/0135149 A1) describes systems and methods for tracking objects under occlusion.
Karasudani (US 2013/0130712 A1) describes thermal apparatus and method for identifying positioning.
Lipman et al. (US 2014/334463 A1) describes triangulation processing.
Alsindi et al. (US 2011/0074569 A1) describes method and network for determining positions of wireless nodes while minimizing propagation of positioning errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648